*881Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered July 21, 2003. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by reducing the period of postrelease supervision to a period of three years and as modified the judgment is affirmed.
Same memorandum as in People v Keith (26 AD3d 879 [2006]). Present—Pigott, Jr., P.J., Green, Kehoe, Gorski and Smith, JJ.